DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-20 are currently pending for examination.

Claim Objections
3.	Claim 2 is objected to because of the following informalities:  a full stop at the end of the claim is missing.  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing subsystem configured to – corresponding to element 250 in Fig. 2” and “tightness detection subsystem configured to– corresponding to the description in paragraphs 0069 and 0082 of the application publication” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation "the first value" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16-20 depend on claim 15. Claims 16-20 are indefinite because they depend on a base claim that is indefinite.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

10.	Claims 1-4, 9-13 and 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-7, 9-11 and 17 of US Patent No. 11,324,449.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

11.	Claims 5, 8, 14 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 10 of US Patent No. 11,324,449.  Although the conflicting claims are not identical, they are not patentably distinct from each other because notification transmitted to a second device associated with the user; wherein the notification is transmitted to a second device associated with a second user, the second user arranged remotely from the transdermal alcohol sensing device; the coupled configuration is detected based at least in part on the temperature value; triggering a second action in response to the intoxication metric exceeding a predetermined threshold, wherein the second action triggers a notification to a second user remote from the transdermal alcohol sensing device are conventional prior art features (see the art rejection below) and the use of such features in claims 1, 4 and 10 of US Patent No. 11,324,449 would have been obvious and would not have involved a patentable invention.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-5, 9-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al. (Bushnell; US 2017/0086743) in view of Moller (US 2018/0209955).
	For claim 1, Bushnell discloses a system for detecting that a user is tampering with a sensing device [0046, 0090, 0100, Fig. 11], the system comprising: 
	the sensing device [Fig. 11: see wearable electronic device 100] comprising: 
	a housing comprising a sensor [Fig. 11: wearable electronic devices include sensors 1154]; 
	a wristband coupled to the housing [Fig. 1; see band 102] and configured to be coupled to the user in a coupled configuration [E.g. 0037: the wearable electronic device 100 may include a main body 101 that is operable to be coupled to the body part of a user (such as a wrist) via the band 102 or other attachment mechanism. For example, the band 102 may be operable to attach to the main body 101 and to the body part of the user] and in a set of multiple tightness settings [E.g. 0090: the force may be used to determine whether or not the health information is accurate. In some implementations, the health information may be accurate if the tightness of a band is within a tightness range. In such an example, the force may be used to determine the tightness of the band is within the tightness range. If the tightness of the band is not within the tightness range, the health information may be discarded as inaccurate and/or may be modified based on the force;  0100:  the processing unit 1151 may receive force signals from the force sensor(s) 1152 and may utilize lookup tables stored in the storage media 1154 to correlate force signals to force amounts in order to determine amounts of applied forces, to compare force amounts to threshold force values, to correlate force amounts and/or threshold force values to tightnesses of a band, and so on. The processing unit 1151 may store data regarding such force signals, determined force amounts, determined tightnesses, and so on in the storage media 1154. In examples where the processing unit 1151 determines the tightness of a band, the processing unit 1151 may compare the determined tightness of the band to tightness ranges stored in the storage media 1154 to determine whether or not the determined tightness is within such a range], wherein the wristband comprises: 
	a tightness detection subsystem configured to detect a parameter associated with the wristband in the coupled configuration [E.g. 0014: the wearable electronic device may include a band operable to attach the body to the body part of the user. In such examples, the processing unit may determine a tightness of the band based on the force signal. If the tightness of the band is within a range of force values, the processing unit may determine the measurement obtained by the health sensor is accurate. If the tightness of the band is outside the range of force values, the processing unit may determine the measurement obtained by the health sensor is inaccurate, 0090, 0100]; 
	a processing subsystem [Fig. 11: element 1151] at least partially arranged in the housing, wherein the processing subsystem is configured to:
	determine a particular tightness setting of the set of multiple tightness settings based on the parameter [E.g. 0090: the force may be used to determine whether or not the health information is accurate. In some implementations, the health information may be accurate if the tightness of a band is within a tightness range. In such an example, the force may be used to determine the tightness of the band is within the tightness range. If the tightness of the band is not within the tightness range, the health information may be discarded as inaccurate and/or may be modified based on the force; 0100:  the processing unit 1151 may receive force signals from the force sensor(s) 1152 and may utilize lookup tables stored in the storage media 1154 to correlate force signals to force amounts in order to determine amounts of applied forces, to compare force amounts to threshold force values, to correlate force amounts and/or threshold force values to tightnesses of a band, and so on. The processing unit 1151 may store data regarding such force signals, determined force amounts, determined tightnesses, and so on in the storage media 1154. In examples where the processing unit 1151 determines the tightness of a band, the processing unit 1151 may compare the determined tightness of the band to tightness ranges stored in the storage media 1154 to determine whether or not the determined tightness is within such a range]; and 
	in an event that the particular tightness setting does not satisfy a set of criteria, trigger an action [0083:  method 800 may include the additional operation of notifying the user that the band needs adjustment if the band tightness is not within the tightness range. In such implementations, the user may be prompted to adjust the band, 0090, 0100].
	Bushnell fails to expressly disclose that the device is a transdermal alcohol sensing device.
	However, as shown by Moller, it was well known in the art of wristband sensing device to include a housing that includes transdermal alcohol sensing device [E.g. 0008-0009, 0019, 0062].
	It would have been obvious to one of ordinary skill in the art of sensing devices before the effective filing date of the claimed invention to modify Bushnell with the teaching of Moller in order to monitor alcohol consumption continuously over extended periods in an objective manner so that a user is alerted of significant alcohol consumption and thereby the user is discouraged from performing certain activities such as driving.
	For claim 2, Bushnell discloses wherein the set of criteria comprises a predetermined tightness setting [E.g. 0046: The tightness of the band 102 may be significant for user comfort, ensuring the wearable electronic device 100 stays attached, and so on. As such, the tightness of the band 102 may be monitored for user comfort based on default tightness settings, user specified comfort settings, and so on. If the band 102 is too tight or too loose, the processing unit 218 may provide output instructing the user to adjust the band 102, automatically adjust the band 102 using a mechanism such as the band tightening mechanism 106 discussed below, and/or perform other such actions, 0047-0048].
	For claim 3, Bushnell discloses wherein the predetermined tightness setting is associated with the user [E.g. 0046: The tightness of the band 102 may be significant for user comfort, ensuring the wearable electronic device 100 stays attached, and so on. As such, the tightness of the band 102 may be monitored for user comfort based on default tightness settings, user specified comfort settings, and so on. If the band 102 is too tight or too loose, the processing unit 218 may provide output instructing the user to adjust the band 102, automatically adjust the band 102 using a mechanism such as the band tightening mechanism 106 discussed below, and/or perform other such actions; 0100:  the processing unit 1151 may receive force signals from the force sensor(s) 1152 and may utilize lookup tables stored in the storage media 1154 to correlate force signals to force amounts in order to determine amounts of applied forces, to compare force amounts to threshold force values, to correlate force amounts and/or threshold force values to tightnesses of a band, and so on. The processing unit 1151 may store data regarding such force signals, determined force amounts, determined tightnesses, and so on in the storage media 1154. In examples where the processing unit 1151 determines the tightness of a band, the processing unit 1151 may compare the determined tightness of the band to tightness ranges stored in the storage media 1154 to determine whether or not the determined tightness is within such a range; 0054:  the processing unit 218 may determine a tightness of the band 102 based on the determined force over time. This determined tightness over time may be used to determine size changes in the user's body part 230 over time; 0082, 0090].
	For claim 4, Bushnell discloses wherein the action comprises transmitting a notification [E.g. 0083: method 800 may include the additional operation of notifying the user that the band needs adjustment if the band tightness is not within the tightness range. In such implementations, the user may be prompted to adjust the band, 0082, Fig. 11]
	For claim 5, Bushnell discloses wherein the notification is transmitted to a second device associated with the user [E.g. 0101: The wearable electronic device 100 may communicate with one or more other electronic devices, such as the electronic device 1150, via the communication component 1155 over one or more wired and/or wireless communication connections. Similar to the wearable electronic device 100, the electronic device 1150 may include one or more communication components 1156, processing units 1157, storage media 1158, and/or other components. In various examples, the wearable electronic device 100 may transmit data and/or notifications regarding data to the electronic device 1150 via the communication components 1155 and 1156, such as the above discussed health data, force signals, determined force amounts, determined band tightnesses, and so on. The processing unit 1157 may store such data or notifications in the storage media 1158; 0102, Fig. 11].
	For claim 9, Moller further teaches wherein the housing is configured to receive a set of samples from a skin surface of the user, wherein the processing subsystem is further configured to determine an intoxication metric based on the set of samples [E.g. 0008-0009, 0019, 0059, 0062].
	For claim 10, Bushnell discloses wherein the parameter comprises an electrical resistance [E.g. 0067: deflection element 331 may be connected to the health sensor 315 and/or the housing component 304 such that force exerted on the housing component 304 may cause the deflection element 331 to deflect. An electrical property of the strain gauge 332 (e.g., resistance) may change based on the deflection. The processing unit 318 may accordingly receive force signals from the strain gauge 332 via a flex circuit 333 (and/or other electrical or communication connection) and the printed circuit board 316, and may correlate the force signals to an amount of force, 0076: An electrical property of the strain gauge 739 (e.g., resistance) may change based on the deflection. As such, the processing unit 718 may accordingly receive force signals from the strain gauge 739 indicating flexing of the flexible housing component 704 via a flex circuit 740 (and/or other electrical or communication connection) and the printed circuit board 716. The processing unit 718 may correlate the received force signals to force amounts].
	For claim 11, Bushnell discloses wherein the tightness detection subsystem comprises a set of flexible printed circuit boards [E.g. 0067: The processing unit 318 may accordingly receive force signals from the strain gauge 332 via a flex circuit 333 (and/or other electrical or communication connection) and the printed circuit board 316, and may correlate the force signals to an amount of force; 0040-0041, 0048, 0072-0076].
	For claim 12, Bushnell discloses wherein the set of flexible printed circuit boards is integrated in the wristband [E.g. 0067: The processing unit 318 may accordingly receive force signals from the strain gauge 332 via a flex circuit 333 (and/or other electrical or communication connection) and the printed circuit board 316, and may correlate the force signals to an amount of force; 0040-0041, 0048, 0072-0076].
	For claim 15, is interpreted and rejected as discussed with respect to claim 1.
	For claim 16, is interpreted and rejected as discussed with respect to claim 2.
	For claim 18, is interpreted and rejected as discussed with respect to claim 9.
	For claim 19, is interpreted and rejected as discussed with respect to claim 9.

15.	Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell in view of Moller and further in view of Official Notice.
	For claim 8, Bushnell in view of Moller fails to expressly disclose wherein the notification is transmitted to a second device associated with a second user, the second user arranged remotely from the transdermal alcohol sensing device.
However, examiner takes official notice that having a notification transmitted to a second device associated with a second user, the second user arranged remotely from transdermal alcohol sensing device is well-known in the art of notification and would have been obvious to one of ordinary skill in the art in order to enable alerting a responsible party that the user is intoxicated and thereby a necessary action can be performed timely. 
	For claim 14, Bushnell in view of Moller fails to expressly disclose wherein the transdermal alcohol sensing device further comprises a temperature sensor configured to detect a temperature value, wherein the coupled configuration is detected based at least in part on the temperature value.
However, examiner takes official notice that having a sensing device comprising a temperature sensor configured to detect a temperature value, wherein a coupled configuration is detected based at least in part on the temperature value is well-known in the art of sensing devices and would have been obvious to one of ordinary skill in the art in order to enable detecting temperature of the wearer and thereby monitor an essential health parameter. 
	For claim 20, Bushnell in view of Moller fails to expressly disclose triggering a second action in response to the intoxication metric exceeding a predetermined threshold, wherein the second action triggers a notification to a second user remote from the transdermal alcohol sensing device.
However, examiner takes official notice that triggering a second action in response to intoxication metric exceeding a predetermined threshold, wherein the second action triggers a notification to a second user remote from the transdermal alcohol sensing device is well-known in the art of notification and would have been obvious to one of ordinary skill in the art in order to enable alerting a responsible party that the user is intoxicated and thereby a necessary action can be performed timely. 

Allowable Subject Matter
16.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Rabinovich et al. (US 2018/0184920)
	Panther et al. (US 2014/0273858)
	Belden (US 2008/0169924)

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689